Citation Nr: 0509893	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-28 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service-connected 
pulmonary tuberculosis.

2.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active military service from August 1954 to 
November 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied service connection for COPD and an 
increased rating for pulmonary tuberculosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Review of the record reveals that the RO has failed to comply 
with the notification and assistance provisions of the VCAA.  
In this regard, the Board notes that although the veteran was 
contacted via letter in January and June 2001, those letters 
included only notice regarding the evidence and information 
necessary to substantiate a claim of entitlement to direct 
service connection.  As noted above, the veteran seeks 
service connection for COPD on a secondary basis and an 
increased rating for service-connected pulmonary 
tuberculosis.  Therefore, appropriate notice regarding the 
information and evidence necessary to substantiate those 
claims must be provided. 

In an October 2004 informal hearing presentation, the 
veteran's representative pointed out that the veteran's 
private physician, in a February 2003 statement, urged that 
it was not possible to say for sure that the veteran's COPD 
and respiratory difficulties were not related to his 
tuberculosis and the damage from that disease.  The veteran's 
representative argued that the February 2002 VA examiner 
never stated whether there could be a relationship between 
the veteran's tuberculosis and his COPD, and requested that 
the issue be remanded for an examination to specifically 
address this question.  The United States Court of Appeals 
for Veterans Claims has held that where a veteran's service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability. (Allen v. Brown, 7 Vet.App. 439 
(1995)).  This theory of entitlement requires a medical 
opinion.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b) regarding secondary 
service connection, to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for COPD and pulmonary 
tuberculosis since June 2000.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
veteran's COPD and to determine extent of 
the veteran's pulmonary tuberculosis.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that the veteran's COPD is 
etiologically related to the veteran's 
military service or to his service-
connected pulmonary tuberculosis.  That 
opinion should also indicate whether 
veteran's service-connected pulmonary 
tuberculosis causes an increase in, but 
is not the proximate cause of COPD.

With regard to the veteran's pulmonary 
tuberculosis, the examiner should 
indicate whether the disease is currently 
active.  The examiner should also, upon 
review of the claims folder, indicate 
whether the veteran suffered from 
moderate or advanced lesions during the 
active phase of the disease.  The 
examiner should identify any disability 
that has continued as a result of the 
veteran's pulmonary tuberculosis, to 
include emphysema, dyspnea on exertion or 
other impairment of health.  If such 
symptoms are present but are not related 
to the pulmonary tuberculosis, the 
examiner should so state.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




